SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

543
CAF 10-02475
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF NYASIA W.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                     ORDER
PETITIONER-RESPONDENT;

CHRISTINE W., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


EFTIHIA BOURTIS, ROCHESTER, FOR RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR NYASIA W.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered October 26, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court